Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: It is found that the claimed invention is different than prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
A discussion of the cited prior art is included for the record.  Faxiang et al. (CN 105887661 A) shows an eddy current mass damper comprising an outer cylinder 1, inner cylinder 3, mass block 8, electromagnet 10, and multiple springs 12 supported by rods 19.  The damper of Faxiang utilizes the working of the electromagnets and the inertial mass to dampen vibration in various directions.  However, the damper of Faxiang lacks the balls, grooves, connecting plates with mass blocks, and other components as claimed in claim 1.
Lei, Katz, Luo and Zhao are cited for other multi-directional magnetic and mass dampers.  None of the cited prior art meets all the elements of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657